For purposes of appeal, the proposed amendments will be entered, and an explanation of how the new or amended claims would be rejected is provided below.

Claims 4-11, 13, 15, 17-20, 23 and 24 are rejected under 35 U.S.C. 103 as obvious over “Microwave-assisted synthesis of LiCoO2 and LiCo1-xGaxO2: Structural features, magnetism and electrochemical characterization” (Gonzalo), in view of US 20120282522 A1 (Axelbaum).
Regarding claims 8-10, 15 and 17, Gonzalo discloses LT-LiGaxCo1-xO2 0 ≤ x ≤ 0.15 with space group Fd3m that remains stable [p. 485] (a cation-stabilized lithiated spinel electrode material wherein Ga is equivalent to the claimed M’, x is equivalent to the claimed z, and the claimed x=0).
Gonzalo does not teach that the LT-LiGaxCo1-xO2 is structurally integrated with a two-component layered-layered material. Axelbaum however teaches a metal oxide that has a layered-layered integrated composite crystal structure of formula yLi2MnO3.(1-y)LiMn0.5Ni0.5O2 where 0≤y-1 [0047] as a suitable alternative to a metal oxide that has a LT-LiCoO2-type crystal structure [0050]. Therefore it would have been obvious to one of ordinary skill in the art to combine the LT-LiCoO2-type electrode material of Gonzalo with a layered-layered integrated composite, as in Axelbaum, such that the composite has a layered-layered-lithiated spinel structure, because they are known to be equivalent for the same purpose. See MPEP 2144.06 I. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted).
Regarding claims 4-7, Gonzalo but does not teach that M’ is Al, Mg, Ti or Zr. Axelbaum however teaches each of Al, Mg, Ti and Zr as suitable alternatives to Ga as a metal that may be included in a material [0010] that may have a LT-LiCoO2-type crystal structure [0050]. Therefore it would have been obvious to one of ordinary skill in the art to substitute each of Al, Mg, Ti and Zr, as in Axelbaum, for the Ga in the electrode material of Gonzalo, because they are known to be equivalent for the same purpose. See MPEP 2144.06 II.
Regarding claims 11, 13, 18 and 19, because the material taught by the combination of Gonzalo and Axelbaum has the same chemical composition and crystal structure as claimed, it appears that it will also have the same properties, including the claimed partial disorder and cation and/or anion deficiency. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. See MPEP 2112.01. 
Regarding claim 20, although Gonzalo does not explicitly teach including a metallic current collector in the disclosed electrode for a lithium-ion electrochemical cell, such configuration is well known in the art to facilitate the flow of electrons between the electrode and an exterior circuit, as taught by Axelbaum in paragraph [0060].
Regarding claim 23, Gonzalo further discloses an electrochemical cell comprising the electrode material as a positive electrode, a negative electrode, and an electrolyte comprising LiPF6 [p. 485].
Regarding claim 24, although Gonzalo does not explicitly teach connecting a plurality of the disclosed electrochemical cells in series and/or parallel, such configuration is well known in the art in order to provide sufficient voltage and/or capacity to power portable devices, electric, hybrid electric vehicles, or large renewable power facilities for example, as taught by Axelbaum in paragraph [0004].

Applicant's arguments filed 04/27/2022 have been fully considered but they are not persuasive.
The applicant argues that Axelbaum does not teach the LT-LiCoO2-type material as a suitable alternative to the layered-layered material. However, Axelbaum specifically teaches in paragraphs [0047] and [0050] that the process may be controlled and the composition selected such that the metal oxide has a layered-layered composite crystalline structure, or alternatively, such that the metal oxide has a LT-LiCoO2-type crystal structure. It is noted that Axelbaum also specifically claims the LT-LiCoO2-type material in claim 17. An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
The applicant further argues that Axelbaum teaches away from the LT-LiCoO2-type material, because it tends to have severe capacity fading. It is noted that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). Furthermore, it is noted that Axelbaum also teaches in paragraph [0081] that the LT-LiCoO2-type material has the benefit that the transportation of Li is kinetically favored so that all of the Li may be extracted with a deep charge. “A given course of action often has simultaneous advantages and disadvantages, and this does not necessarily obviate motivation to combine" Medichem, S.A. v. Rolabo, S.L., 437 F.3d 1157, 1165, 77 USPQ2d 1865, 1870 (Fed Cir. 2006).

/BARBARA L GILLIAM/             Supervisory Patent Examiner, Art Unit 1727